Citation Nr: 0512606	
Decision Date: 05/09/05    Archive Date: 05/25/05

DOCKET NO.  03-36 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), evaluated as 30 percent disabling 
prior to July 23, 2003, and 50 percent disabling from that 
date. 



REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

E. B. Joyner, Associate Counsel





INTRODUCTION

The veteran served on active duty from February 1968 to 
December 1969.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri.  The Board notes that service 
connection for PTSD was granted in a July 1999 rating 
decision.  In that decision, an initial evaluation of 10 
percent was assigned.  

In a November 1999 statement, the veteran requested that his 
PTSD be reevaluated.  He alleged that the VA examination 
report upon which the 10 percent evaluation was based was 
inadequate.  By rating decision of December 1999, the RO 
denied a rating in excess of 10 percent for PTSD.  In June 
2000, the veteran's representative filed a notice of 
disagreement with the rating decision denying a rating in 
excess of 10 percent.  A statement of the case was mailed to 
the veteran in October 2000.  The veteran's substantive 
appeal was received in February 2001, more than one year 
after notice of the July 1999 rating decision and more than 
60 days after the mailing of the statement of the case.  In 
an August 2002 rating decision, the RO granted an increased 
evaluation of 30 percent, effective March 11, 1999.  It also 
issued a supplemental statement of the case at that time.

In a statement submitted in April 2003, the veteran informed 
the RO that he was not satisfied with the 30 percent 
evaluation.  In June 2003, the RO sent the veteran a letter 
informing him that the substantive appeal received in 
February 2001 was untimely.  Thereafter, the RO granted an 
increased evaluation of 50 percent, effective July 23, 2003.  
The representative has argued on the veteran's behalf that 
the substantive appeal received in February 2001 was timely.

Although the substantive appeal would be untimely if the 
action appealed were the July 1999 rating decision assigning 
an initial evaluation of 10 percent, the Board is of the 
opinion that the statement received from the veteran's 
representative in July 2000 disagreeing with the denial of a 
rating in excess of 10 percent constitutes a notice of 
disagreement with the December 1999 rating decision rather 
than the July 1999 rating decision.  That being the case, the 
substantive appeal of February 2001 is timely.  


REMAND

The Board notes that since the RO last adjudicated the case 
in October 2003, additional evidence in support of the 
veteran's appeal was submitted.  He has not waived his right 
to have this evidence initially considered by the RO.  In 
addition, in a statement submitted in August 2004, the 
veteran alleged that his PTSD had worsened over the last few 
months.  The record reflects that the veteran's most recent 
VA psychiatric examination for compensation purposes was 
performed in September 2002.  In view of the veteran's 
allegation of an increase in severity of his PTSD since the 
VA examination, the Board believes that the veteran should be 
afforded another VA psychiatric examination.

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C., for the 
following action: 

1.  The AMC or the RO should obtain a copy 
of any pertinent VA outpatient records for 
the period since August 2004.

2.  If the veteran identifies any other 
pertinent, outstanding medical records, 
the AMC or the RO should undertake 
appropriate development to obtain a copy 
of those records.  If the RO is unable to 
obtain a copy of any such records, it 
should so inform the veteran and his 
representative and request them to submit 
a copy of the outstanding records.

3.  When all indicated record development 
has been completed, the veteran should be 
afforded a VA psychiatric examination to 
determine the current degree of severity 
of his service-connected psychiatric 
disability.  Any indicated studies must 
be performed, and the claims folder, 
including a copy of this remand, must be 
made available to and reviewed by the 
examiner.  The examination report should 
reflect that the claims folder was 
reviewed.  

The examiner should identify all current 
manifestations of the service-connected 
psychiatric disability.  The examiner 
should also provide an opinion concerning 
the current degree of social and 
industrial impairment resulting from the 
service-connected psychiatric disability, 
to include whether it renders the veteran 
unemployable.  In addition, the examiner 
should provide a global assessment of 
functioning score with an explanation of 
the significance of the score assigned. 

The rationale for all opinions expressed 
must also be provided.

4.  The AMC or the RO should also 
undertake any other development it 
determines to be warranted.

5.  Then, the AMC or the RO should 
readjudicate the issue on appeal based on 
all evidence received since its most 
recent consideration of the claim.  If the 
benefit sought on appeal is not granted to 
the veteran's satisfaction, the veteran 
and his representative should be furnished 
a supplemental statement of the case and 
provided an appropriate opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




